NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
__________________________________________
                                           :
WARREN R. KRAFT,                           :
                                           :
                        Plaintiff,         :
                                           :
            v.                             : Case No. 3:16-cv-05729-BRM-LHG
                                           :
WELLS FARGO & COMPANY; WELLS FARGO :
BANK, N.A.; SERVICELINK FIELD              :
SERVICES, LLC,                             :
                                           :       OPINION
                                           :
                        Defendants.        :
__________________________________________:

MARTINOTTI, DISTRICT JUDGE

       Before this Court is a Motion for Reconsideration filed by pro se Plaintiff Warren R. Kraft

(“Kraft”) (ECF No. 108), seeking reconsideration of the Court’s July 31, 2019 Order (ECF No.

106), which denied Kraft’s appeal (ECF No. 88) of the Honorable Lois H. Goodman, U.S.M.J.’s

decision (ECF No. 84) granting in part and denying in part Kraft’s motion to amend (ECF No. 69).

Defendants Wells Fargo & Company, Wells Fargo Bank, N.A.’s (together, “Wells Fargo”), and

ServiceLink (“ServiceLink”) (collectively, “Defendants”) oppose Kraft’s motion. (ECF No. 109

& 110.) Having reviewed the submissions filed in connection with the motion and having declined

to hold oral argument pursuant to Federal Rule of Civil Procedure 78(b), for the reasons set forth

herein and for good cause shown, Kraft’s Motion for Reconsideration is DENIED.

       I.      BACKGROUND

       The underlying facts are set forth at length in the Court’s July 31, 2017 Opinion, dismissing

Kraft’s FDCPA and § 1983 claims and declining to exercise supplemental jurisdiction over state
law claims. (ECF No. 55.) In the interest of judicial economy, the Court refers the parties to that

Opinion for a full recitation of the factual background of this dispute.

       This case has a tortured and circular procedural history, which the Court briefly

summarizes here. Since the July 2017 dismissal, Kraft was denied reconsideration of that decision

(ECF No. 68) and was granted leave to file—and did so file—a motion to amend his complaint

(id.; ECF No. 69). Judge Goodman granted the motion to amend to the extent Kraft sought

diversity jurisdiction for the state law claims and denied the motion as to the FDCPA and § 1983

claims. (ECF No. 84.) Kraft appealed that decision (ECF No. 88), 1 the appeal was denied (ECF

No. 106), and Kraft now moves for reconsideration of that denial, arguing the Court overlooked

pertinent law and facts (ECF No. 108).

       II.     LEGAL STANDARD

       While not expressly authorized by the Federal Rules of Civil Procedure, motions for

reconsideration are proper pursuant to this District’s Local Civil Rule 7.1(i). See Dunn v. Reed

Group, Inc., Civ. No. 08–1632, 2010 WL 174861, at *1 (D.N.J. Jan 13, 2010). The comments to

that rule clarify, however, that “reconsideration is an extraordinary remedy that is granted ‘very

sparingly.’” L.Civ.R. 7.1(i) cmt. 6(d) (quoting Brackett v. Ashcroft, Civ. No. 03-3988, 2003 WL

22303078, *2 (D.N.J. Oct. 7, 2003)); see also Langan Eng’g & Envtl. Servs., Inc. v. Greenwich

Ins. Co., Civ. No. 07–2983, 2008 WL 4330048, at *1 (D.N.J. Sept. 17, 2008) (explaining that a

motion for reconsideration under Rule 7.1(i) is “‘an extremely limited procedural vehicle,’ and

requests pursuant to th[is] rule[ ] are to be granted ‘sparingly’”) (citation omitted); Fellenz v.

Lombard Investment Corp., 400 F. Supp. 2d 681, 683 (D.N.J. 2005).



1
 To the extent Kraft was permitted to file a First Amended Complaint in order to sufficiently plead
diversity jurisdiction, that complaint has since been dismissed. (ECF No. 105.) Kraft’s motion for
reconsideration of that decision (ECF No. 107) is the subject of a separate opinion and order.
       A motion for reconsideration “may not be used to re-litigate old matters, nor to raise

arguments or present evidence that could have been raised prior to the entry of judgment.” P.

Schoenfeld Asset Mgmt., LLC v. Cendant Corp., 161 F. Supp. 2d 349, 352 (D.N.J. 2001). Instead,

Local Civil Rule 7.1(i) directs a party seeking reconsideration to file a brief “setting forth concisely

the matter or controlling decisions which the party believes the Judge or Magistrate Judge has

overlooked.” L.Civ.R. 7.1(i); see also Bowers v. Nat’l Collegiate Athletic Ass’n, 130 F. Supp. 2d

610, 612 (D.N.J. 2001) (“The word ‘overlooked’ is the operative term in the rule.”)

       To prevail on a motion for reconsideration, the moving party must show at least one of the

following grounds: “(1) an intervening change in the controlling law; (2) the availability of new

evidence that was not available when the court [made its initial decision]; or (3) the need to correct

a clear error of law or fact or to prevent manifest injustice.” Max’s Seafood Café v. Quinteros, 176

F.3d 669, 677 (3d Cir. 1999); see also N. River Ins. Co. v. CIGNA Reinsurance, Co., 52 F.3d 1194,

1218 (3d Cir. 1995) (internal quotations omitted). A court commits clear error of law “only if the

record cannot support the findings that led to the ruling.” ABS Brokerage Servs. v. Penson Fin.

Servs., Inc., No. 09–4590, 2010 WL 3257992, at *6 (D.N.J. Aug. 16, 2010) (citing United States

v. Grape, 549 F.3d 591, 603–04 (3d Cir. 2008)) “Thus, a party must . . . demonstrate that (1) the

holdings on which it bases its request were without support in the record, or (2) would result in

‘manifest injustice’ if not addressed.” Id. Moreover, when the assertion is that the Court

overlooked something, the Court must have overlooked some dispositive factual or legal matter

that was presented to it. See L.Civ.R. 7.1(i).

       In short, “[m]ere ‘disagreement with the Court’s decision’ does not suffice.” ABS

Brokerage Servs., 2010 WL 3257992, at *6. (quoting P. Schoenfeld, 161 F. Supp. 2d at 353); see

also United States v. Compaction Sys. Corp., 88 F. Supp. 2d 339, 345 (D.N.J. 1999) (“Mere
disagreement with a court’s decision normally should be raised through the appellate process and

is inappropriate on a motion for [reconsideration].”); Florham Park Chevron, Inc. v. Chevron

U.S.A., Inc., 680 F. Supp. 159, 163 (D.N.J. 1988); Schiano v. MBNA Corp., Civ. No. 05–1771,

2006 WL 3831225, at *2 (D.N.J. Dec. 28, 2006) (“Mere disagreement with the Court will not

suffice to show that the Court overlooked relevant facts or controlling law, . . . and should be dealt

with through the normal appellate process. . . .”) (citations omitted).

       III.    DECISION

       Kraft argues the Court erred in denying his appeal, ultimately attacking Judge Goodman’s

denial of his motion to amend with respect to his FDCPA and § 1983 claims, stating: “Magistrate

Goodman’s Order and Opinion failed to recognize the alternative definition of debt collector,

applicable to defendants ServiceLink and Wells Fargo, as sufficiently pled under the FDCP [sic]

claims against these aforesaid defendants by Plaintiff.” (ECF No. 108 at 3.) Because the Court did

not correct this on appeal, he seeks reconsideration. (Id.)

       Kraft, however, fails to consider that this Court denied his appeal because it was

procedurally deficient because he omitted a Notice of Motion pursuant to Local Rule 7.1(b)(2) and

because it far exceeded the 15-page limit set forth in Local Rule 7.2(d). 2 (ECF No. 106.) The Court

will not reconsider or vacate its decision, as Kraft has not demonstrated the Court overlooked any

law or fact in denying the appeal on these procedural bases, or that its decision was without support

in the record. Any dispute with the Court’s underlying dismissal regarding the merits of the case




2
 Kraft has a history of filing late or overlength briefs, filing timely briefs followed by supplemental
briefs, and seeking requests for extensions. (See, e.g., ECF Nos. 30, 41, 46, 49, 50, 61, 75, 81, 86,
87, 100, 101, 114.) As in the past, Kraft filed a Reply Letter Brief for this Motion for
Reconsideration, this time without permission. (ECF No. 112.) While this reply was improper
pursuant to Local Civil Rule 7.1(i), it was reviewed and considered.
can be addressed through the appellate process. 3 Accordingly, Kraft’s Motion for Reconsideration

is DENIED.

       IV.     CONCLUSION

       For the reasons set forth above, Plaintiff’s Motion for Reconsideration (ECF No. 108) is

DENIED. An appropriate order will follow.

       Date: March 31, 2020                          /s/Brian R. Martinotti
                                                     HON. BRIAN R. MARTINOTTI
                                                     UNITED STATES DISTRICT JUDGE




3
  Even if the Court were to review the merits of this case and review Kraft’s substantive challenges
to Judge Goodman’s decision, Kraft’s motion for reconsideration would be denied and the FDCPA
and § 1983 claims would remain dismissed. Judge Goodman thoroughly reviewed Kraft proposed
first amended complaint, properly finding his amended allegations did not cure the deficiencies
from the July 2017 dismissal of the federal claims. (ECF No. 84.)
